Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-23-2021 under amendments and request for reconsideration; which have been placed of record in the file. Claims 1, 12, 15, 17-19, 21-24 and 28-37 are pending in this action.  Claims 2-11, 13-14, 16, 20, and 25-27 are cancelled.

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.
Interview summary
Examine called Applicant’s representative on 05-12-2021 and 06-09-2021 to discuss newly added claims 28-37. However, Applicant’s representative busy schedule prevented him to reply.

Response to Amendment
The amendment filed 04-23-2021 does not introduce any new matter into the disclosure.  The added material is supported by the original disclosure. Applicant has amended Claims 1, 12, 15, 17-19, 21 and cancelled Claims 2, 3, 7, 11, 13, 14, 16, 20, 26 and 27 as well as added new claims 28-37. Applicant has amended  Applicant has amended claim 1 to incorporate all the limitations of allowable claim 26 and its intervening claims 13 and 14 and cancels claims 13, 14 and 26 to expedite allowability of Claim 1 and Claims 12, 15, 17, 19  and  21-24 depending from independent Claim 1.

Response to Arguments
Applicant’s arguments, see remark, filed on 04-23-2021, with respect to rejection of amended independent claim 1, have been fully considered and are persuasive.  The rejection of amended independent claim 1, has been withdrawn. 
However, for newly added claims 28-37 Examine called Applicant’s representative on 05-12-2021 to discuss newly added claims 28-37. However, Applicant’s representative busy schedule prevented him to reply. Therefore this office action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28, 33-35 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  WANG XULIANG (CN 106486513 A IDS).

Regarding Claim 28, WANG XULIANG (CN 106486513 A IDS)  discloses a sub-pixel arrangement structure, comprising: a reference sub-pixel array (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9, also see figures 3-9), a plurality of third sub-pixels (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9,pixel 111 forms a third pixel) and a plurality of fourth sub-pixels (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9, suggests   pixel 114 forms a fourth pixel), wherein the reference sub-pixel array comprises: first sub-pixels and second sub-pixels, both of which are arranged alternately in a first direction and a second direction(please see paragraph 0034- 0061 detail description of Figures 3, 6, 114 is surrounded by four sub-pixels 112 and 113 of the first sub-pixel array adjacent to each fourth sub-pixel) and-the four sub-pixels comprise two of the first sub-pixels and two of the second sub-pixels (please see figures 3, 6, 9, paragraphs 34-61, each fourth sub- pixel 114 is surrounded by four sub-pixels 112 and 113 of the first sub-pixel array adjacent to each fourth sub-pixel and a center of the one of the fourth sub-pixels is located between two rows of sub-pixels of the four sub-pixels arranged in two rows and two columns (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9, each fourth sub- pixel 114 is surrounded by four sub-pixels 112 and 113 of the first sub-pixel array adjacent to each fourth sub-pixel and in figure 9, please see four sub-pixels 112 and 113 does form two sub-pixels in two rows and two sub-pixels in two columns) and wherein a first row comprises the first sub-pixels and second sub-pixels arranged in the second direction (please see figures 3-9, sub-pixels 111, 112, paragraphs 34-61 please notice first and second third and 

Regarding Claim 33, WANG XULIANG (CN 106486513 A IDS) suggests colors of the first, second, third and fourth subpixels comprise: red, blue, green, and a first color; and the first color comprises any one of white, yellow and cyan (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9, suggests the colors of the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel are: 112 red, 113 blue, 111 green, and 114 other colors, including white, yellow, respectively. In addition, other colors, including cyan, are within the customary technical means taken by those skilled in the art as desired).

Regarding Claim 34, WANG XULIANG (CN 106486513 A IDS) suggests either of the first and second sub-pixels has a color of red, and the other has a color of blue; and the color of the third sub-pixels is the first color, and the color of the fourth sub-pixels is green, and suggests the sub-pixel arrangement structure is located on the substrate; blue sub-pixels are present among the first, second, third and fourth subpixels (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9, suggests the colors of the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel are: 112 red, 113 blue, 111 green, and 114 other colors, including white, yellow, respectively. In addition, other colors, sub-pixels are assigned red, or green or blue or cyan, white, or yellow within the customary technical means taken by those skilled in the art as desired or required).

Regarding Claim 35, WANG XULIANG (CN 106486513 A IDS) suggests the subpixel arrangement structure comprises: first sub-pixels, second sub-pixels, third subpixels and fourth sub-pixels; and the mask device comprises: one or more mask plates at least one mask plate, wherein the at least one mask plate has one or more mask plates have openings corresponding to the respective sub-pixels of the first, second, third and fourth subpixels, and the openings are adapted to manufacture sub-pixels corresponding to the openings (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9 suggesting a sub­ pixel arrangement structure comprising a first sub-pixel, a second sub-pixel, a third sub-pixel and a fourth sub-pixel, Further, the mask apparatus comprises a mask plate having a plurality of 

Regarding Claim 37, WANG XULIANG (CN 106486513 A IDS) suggests a display panel display device, comprising the sub-pixel arrangement structure (please see technical field reciting OLED display panel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG XULIANG (CN 106486513 A IDS) as applied to claims 28, 33-35 and 37 above, and further in view of XIN; Yu et al. (US 20190206951 A1).

Regarding Claims 29 and 32 WANG XULIANG (CN 106486513 A IDS) suggests the sub-pixel arrangement structure is located on a substrate; orthographic projections of the sub-pixels in the sub-pixel arrangement structure on the substrate approximately have a shape of a polygon (number of sides are four or more) (please see figures 3-9 the sub-pixel structure has four sides).
 	 WANG XULIANG (CN 106486513 A IDS) fails to disclose a ratio of a maximum spacing to a minimum spacing between two opposite sides of any two adjacent sub-pixels ranges from 0.8 to 1.2.
However, Examiner maintains the maintains spacing between two opposite sides of the two adjacent  pixels to be maintained to achieve specific ratio of the spacing is well-known to one ordinary skill in the art as disclosed by prior art of XIN; Yu et al. (US 
WANG XULIANG (CN 106486513 A IDS) teaches the sub-pixel arrangement structure is located on a substrate; orthographic projections of the sub-pixels in the sub-pixel arrangement structure on the substrate approximately have a shape of a polygon.
XIN; Yu et al. (US 20190206951 A1) suggests teaches the small (minimum) spacing range and large (maximum) spacing ranges needs to be maintained at the level to control undesired light in adjacent sub-pixels with different colors. Further suggests needed spacing range, providing ratio of the spaces that control the undesired lighting is achievable.
WANG XULIANG (CN 106486513 A IDS) teaches the sub-pixel arrangement structure is located on a substrate; orthographic projections of the sub-pixels in the sub-pixel arrangement structure on the substrate with sub-pixels being spaced apart (please see figure 3, 6, 9)
WANG XULIANG (CN 106486513 A IDS) does not teach a ratio of a maximum spacing to a minimum spacing between two opposite sides of any two adjacent sub-pixels ranges from 0.8 to 1.2.
WANG XULIANG (CN 106486513 A IDS) contained a device which differed the claimed process by the substitution of the step of sub-pixel arrangement structure teaches substituted step of the small (minimum) spacing range and large (maximum) spacing ranges needs to be maintained at the level to control undesired light in adjacent sub-pixels with different colors and their functions were known in the art to maintain maximum and minimum space ranges, WANG XULIANG (CN 106486513 A IDS) step of sub-pixel arrangement structure on the substrate with sub-pixels being spaced apart could have been substituted with the step the small (minimum) spacing range and large (maximum) spacing ranges needs to be maintained at the level to control undesired light in adjacent sub-pixels with different colors of XIN; Yu et al. (US 20190206951 A1) and the results would have been predictable and resulted in achieving control of the undesired lighting by controlling maximum spaces ranges and minimum space ranges which provides specific ratio range of the spaces controlling undesired lighting between sub-pixels.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 30, XIN; Yu et al. (US 20190206951 A1) suggests orthographic projections of the first and second sub-pixels on the substrate approximately have a shape of an octagon; orthographic projections of the third sub-pixels on the substrate approximately have a shape of a rectangle; and orthographic projections of the fourth sub-pixels on the substrate approximately have a shape of a hexagon (please see figure 3-9 sub-pixel 111, 112, 113, 114, page 3, paragraph 35 suggests sub-pixel with different shapes, please notice first, second, third and fourth labels are very arbitrary).  


Regarding Claim 31, XIN; Yu et al. (US 20190206951 A1) suggests the polygon is a rounded polygon (please see figures 1, 2 disclosing top and bottom side rounded, further page 3, paragraph 35 suggests sub-pixel shape being a circular or rounded polygon).

Regarding Claim 36, WANG XULIANG (CN 106486513 A IDS) suggests the at least one mask plate one or more mask plates comprises: four mask plates; the four mask plates are in one-to-one correspondence to the first sub-pixels, the second subpixels, the third sub-pixels, and the fourth sub-pixels; and each of the mask plates has openings corresponding to the sub-pixels (please see paragraph 0034- 0061 detail description of Figures 3, 6, 9 suggesting a sub­ pixel arrangement structure comprising a first sub-pixel, a second sub-pixel, a third sub-pixel and a fourth sub-pixel, Further, the mask apparatus comprises a mask plate having a plurality of openings corresponding to the first sub-pixel, the second sub-pixel, the third sub-
XIN; Yu et al. (US 20190206951 A1) disclosure; page 5, paragraphs 50-57 suggesting plurality of mask plates or mask plate per sub-pixels

Allowable Subject Matter
Claims 1, 12, 15, 17-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claim 1 to incorporate all the limitations of allowable claim 26 and its intervening claims 13 and 14 and cancels claims 13, 14 and 26 to expedite allowability of Claim 1 and Claims 12, 15, 17, 19  and  21-24 depending from independent Claim 1 therefore, Claims 12, 15, 17, 19  and  21-24 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-010-2021